Citation Nr: 1229783	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-27 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether entitlement to service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so, whether entitlement to service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Boise, Idaho, Regional Office's (RO).

In June 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.


FINDINGS OF FACT

1.  The RO notified the Veteran of the June 2005 rating action, denying the merits of his service connection claims for a bilateral hearing loss and tinnitus, based on the absence of a current disability or nexus to military service, and of his appellate rights; however, appellate review was not perfected and no new and material evidence was received by VA within one year of this determination.  

2.  Evidence added to the record since the June 2005 rating action relates to unestablished facts necessary to substantiate the service connection claim for bilateral hearing loss and raises the possibility of substantiating the claim.  

3.  Evidence added to the record since the June 2005 rating action relates to unestablished facts necessary to substantiate the service connection claim for tinnitus and raises the possibility of substantiating the claim.  

4.  Bilateral hearing loss had its onset in service.

5.  Tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision that denied service connection claims for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2011).

2.  Evidence added to the record since the June 2005 rating action, denying service connection for bilateral hearing loss, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  Evidence added to the record since the June 2005 rating action, denying service connection for tinnitus, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

4.  Service connection is warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 

5.  Service connection is warranted for tinnitus.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board reopens and grants the respective service connection claims, which represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary. 

New and material evidence

The Board notes that the RO declined to reopen the Veteran's respective bilateral hearing loss and tinnitus service connection claims, in the June 2005 rating action.  Thus, the preliminary question of whether the previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying merits of the claims.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Consequently the Board must address the threshold question of whether new and material evidence has been received since the last final determination.  

The RO denied the Veteran's initial service connection claims for bilateral hearing loss and tinnitus, in June 2005.  At this time, the evidence of record contained the service and post-service treatment records, a June 2005 statement from private physician P. J., M.D., and statements from the Veteran.  However, the RO concluded that the evidence failed to demonstrate the Veteran had hearing loss for VA purposes or that his claimed conditions were related to military service.  The Veteran was notified of the determination and his appellate rights; however, he did not appeal the determination and new and material evidence was not received within one year of the determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

The June 2005 rating decision is the last final decision of record.  The claims decided therein are not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen a claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the June 2005 determination, numerous pieces of evidence have been made of record, including a June 2009 VA audiological examination report that documents the presence of bilateral hearing loss for VA purposes and the Veteran's competent and credible Board testimony as to tinnitus related symptomatology (i.e., in-service onset and continuous symptoms since separation).  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); 38 C.F.R. §§ 3.303, 3.385.  Thus, the Board finds that new and material evidence, within the meaning of 38 C.F.R. § 3.156(a), has been received since the June 2005 rating action and the claims are reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

As the Board has determined that new and material evidence has been submitted for the aforementioned issues, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  As noted above, the Board will grant the Veteran's claims of service connection for hearing loss and tinnitus; thus the Veteran is not prejudiced by the Board's decision at this time.  In any event, the Veteran has been given an opportunity to submit medical evidence, lay statements, hearing testimony, and appear at a VA examination to help substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection claims

The Veteran seeks service connection for bilateral hearing loss and tinnitus, maintaining that after military noise exposure he experienced the onset of decreased hearing ability and tinnitus, and that the conditions have persisted since separation.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. §  3.385 to define hearing loss for VA compensation purposes). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

A review of the evidence of record demonstrates that the Veteran's hearing loss and tinnitus began in service and has continued in symptomatology since service.  

At the outset, the Board notes that the evidence of record confirms that the Veteran has hearing loss for VA purposes.  See VA audiological examination report, Jun. 3, 2009.  Further, given a lay person is competent to identify the medical condition, the Veteran has provided a competent and credible diagnosis of tinnitus.  See Davidson, 581 F.3d at 1316; Board Hearing Transcript, Jun. 17, 2010; see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the ultimate disposition of this case rests upon whether the Veteran's hearing loss and tinnitus began in service, or are in any way related to service.  

The Veteran's enlistment audiological evaluation in March 1974, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
0
LEFT
10
10
10
0
0

The Veteran's service department records confirm his primary military occupational specialty (MOS) of Fire-Support Specialist and his secondary-MOS of Cannon Specialist.  Additionally, on his May 1978 separation Report of Medical History, the Veteran reported experiencing hearing loss and the military medical professional diagnosed low frequency hearing loss.  Moreover, the Veteran's separation audiological evaluation in May 1978, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
-
10
LEFT
35
35
25
-
15

Thus, the evidence reflects that the Veteran was exposed to excessive noise in service and that he experienced some hearing loss prior to his separation from service.  

Post service, multiple private audiological examinations, dated from December 1982 to April 2007, and the January 2005 statement of private physician P. J., M.D., have been associated with the claims folder.  Of note is a statement from Dr. P. J.  In his statement, Dr. P. J. states audiological examination results are consistent with noise induced hearing loss similar to that experienced in the military and documented the Veteran account of tinnitus symptomatology.  

Additionally, the Veteran was provided a VA audiological examination in June 2009.  During the examination, the Veteran detailed his account of in- and post-service noise exposure, as well as hearing impairment and tinnitus symptomatology.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
30
40
LEFT
10
15
35
35
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.  After examination, the VA examiner opined that the Veteran's current bilateral hearing loss was not likely related to military service, given he did not have hearing loss for VA purposes at the time of separation or for approximately 39-years after his separation from service.  

Regarding the positive medical opinion from P.J., M.D., the Board finds that it is competent and credible, and of some probative value.  While the medical opinion is not supported by a rationale, the reference to the Veteran's in-service hearing loss is consistent with the service medical records and does tend to corroborate the Veteran's appellate assertions.  

With respect to the negative medical opinion submitted by the VA examiner, the Board finds that it competent and credible, but of little or no probative value.  The opinion does not reflect adequate consideration of the Veteran's competent and credible account of in- and post-service hearing impairment symptomatology.  The examination opinion also improperly relies on the absence of corroborating in-service medical evidence and documented hearing impairment for VA purposes at the time of separation.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, the examination fails to address the documented decrease in the Veteran's bilateral audiological acuity between his March 1974 enlistment audiological examination and May 1978 separation audiological examination.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, the VA examiner's medical reasoning and analysis is not adequate, limiting the probative value of the examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Given the aforementioned evidence along with the Veteran's appellate assertions and after resolving all doubt in the Veteran's favor, the Board finds service connection for hearing loss and tinnitus is warranted.  The Veteran's account of in- and post service hearing impairment and tinnitus symptomatology, including in-service onset and continuity since separation, are competent and credible because these are symptoms within his personal observation.  See Jandreau, 492 F.3d at 1377; Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The Veteran has provided a generally consistent account of in-service acoustic trauma and subsequent symptomatology.  Moreover, the service medical records and his documented MOS confirm his account of in-service noise exposure.  The Veteran's May 1978 separation audiological examination reflects decreased bilateral audiological acuity, as compared to his March 1974 enlistment audiological examination.  In addition, throughout the pendency of the appeal, the Veteran has consistently asserted that he has experienced hearing loss and tinnitus since service.  While the Veteran has recreational and post-service employment noise exposure, the Board finds the Veteran's account of in-service military noise exposure, hearing impairment and tinnitus symptomatology, including continuity since separation, to be competent credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (VA must consider lay evidence and give it the weight it concludes is appropriate).  Finally, the Board notes that a private medical provider has related the Veteran's tinnitus and hearing loss to active service.

Based on the aforementioned, service connection for bilateral hearing loss and tinnitus is warranted.  The appeal is granted.


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection bilateral hearing loss; the appeal to this extent is granted.

New and material evidence has been submitted to reopen the claim of entitlement to service connection tinnitus; the appeal to this extent is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


